Citation Nr: 1700300	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for laxity and instability of the proximal interphalangeal (PIP) joint of the little finger, left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was previously remanded by the Board for additional development in April 2014, December 2014, and July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2015 remand, the AOJ was to schedule the Veteran for a VA examination to determine the nature and severity of his service-connected laxity and instability of the PIP joint of the little finger, left hand.  The examiner was also expected to address whether any neurological symptomatology in the Veteran's left hand was a manifestation of, or the result of, his service-connected laxity and instability of the PIP joint of the little finger, left hand.  Finally, the AOJ was to provide the Veteran with adequate notice of the date and place of this examination, and to include a copy of the exam notification letter in the Veteran's electronic claims file.  

Although it appears the Veteran was subsequently scheduled for the requested examination by the AOJ, the evidence of record fails to establish that he was properly notified of this examination.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the AOJ must afford the Veteran another opportunity to report for the requested VA examination to determine the severity and extent of his service-connected laxity and instability of the PIP joint of the little finger.  Moreover, should the Veteran fail to report for this hearing, the AOJ must include a copy of the notification letter within the Veteran's electronic claims file.  Id.; 38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is remanded for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected laxity and instability of the PIP joint of the little finger of the left hand, to include the etiology of the pain running from his little finger, left hand, and left elbow.  

The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of the notification must be associated with the electronic folder.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner must assess the degree of severity of any pain. 

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

The examiner must also express an opinion as to whether any neurological symptomatology of the left hand is a manifestation of, or is the result of, (i.e. secondary to ) the Veteran's service-connected laxity and instability of the PIP joint of the little finger, left hand. 

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

2.  Advise the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In addition, attempt to contact the Veteran via telephone and notify him the date and place of the examination. 

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and an attempt was made to contact him at his latest telephone number.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completion of the foregoing, and any other development as may be indicated, the issue on appeal must be re-adjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




